DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inoue et al. (Pub. No. US 2005/0040515) in view of Hamada et al. (JP2005026627A).
As to claim 1, Inoue discloses a power module (fig. 1; ¶0095), comprising: 
a double-sided electrode module 1 having a plurality of electrode wiring boards and a power semiconductor element (fig. 1 shows semiconductor chips 101a and 101b, a plurality of wiring boards 105, and boards 102, 103) which are molded with a resin material 19; 
a pair of base plates 90a (fig. 6) between which the double-sided electrode module is sandwiched (fig. 8); and 
a connecting member 90b  via which the pair of base plates are connected, wherein the connecting member is formed in a curved shape, the curved shape being devoid of any openings (figs. 5-6 shows the ends of the connecting member being rounded as well as a curved middle section 91), the pair of base plates and the connecting member are formed as a single piece (fig. 6; ¶0115), and

However, Inoue does not disclose wherein a thickness of the connecting member is less than a thickness of each of the base plates.
Hamada discloses a thin connecting plate 3 connecting thick bases 4.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the connecting member of Inoue have a thickness less than each of the base plates as similarly taught by Hamada in order to provide increased flexibility (¶0026 of Hamada discloses that the connecting plate is thinner than the base and flexible).  Furthermore, It would have been an obvious matter of design choice to modify the thickness of the connecting member in order to control flexibility, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
As to claim 2, Inoue discloses a power module (fig. 1), comprising: 
a double-sided electrode module 1 having a plurality of electrode wiring boards and a power semiconductor element (fig. 1 shows semiconductor chips 101a and 101b, a plurality of wiring boards 105, and boards 102, 103) which are molded with a resin material 19; 
a pair of base plates 90a (fig. 6) between which the double-sided electrode module is sandwiched (fig. 8; ¶0115-0116); and 
a connecting member 90b via which the pair of base plates are connected, wherein the connecting member has a bent portion (fig. 6 shows the curved ends of the connecting member 90b bent upwards to form the base plates; additionally a grooved portion provides a bent portion), wherein 

thePage 2 of 5Application No. 16/432,328Attorney Docket No. 114617.62820C4 connecting member is connected to an outer edge of each respective base plates.
However, Inoue does not disclose a thickness of the connecting member is less than a thickness of each of the base plates,
Hamada discloses a thin connecting plate 3 connecting thick bases 4.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the connecting member of Inoue have a thickness less than each of the base plates as similarly taught by Hamada in order to provide increased flexibility (¶0026 of Hamada discloses that the connecting plate is thinner than the base and flexible).  Furthermore, It would have been an obvious matter of design choice to modify the thickness of the connecting member in order to control flexibility, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
As to claim 3, Inoue discloses that the bent portion is bent toward the double-sided electrode module (fig. 6 shows the curved ends of the connecting member 90b bent upwards to form the base plates; additionally a grooved portion provides a bent portion).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tian et al. (Patent No. US 7,715,197) discloses a connecting member, connecting base plates, wherein the connecting member has a smaller thickness than the base plates (fig. 1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833.  The examiner can normally be reached on 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIMOTHY THOMPSON can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMOL H PATEL/            Examiner, Art Unit 2847                                                                                                                                                                                            
/TIMOTHY J THOMPSON/            Supervisory Patent Examiner, Art Unit 2847